Los beclios están expresados en la opinión.
El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante Eugenio Jiménez Cías fué acusado ante la Corte de Distrito de San Juan, Sección Segunda, de que en SO de junio de 1914 en esta ciudad de San Juan y en los días fijados para baeer las recusaciones de los electores que po-dían tomar parte en las elecciones generales que debían ce-lebrarse el 3 de noviembre del mismo año en esta isla, ilegal, voluntaria y maliciosamente y con intención de privar de su voto al elector capacitado Víctor Aguilar, compareció ante un notario público autorizado para tomar juramentos, y a sabiendas de que juraba una falsedad, después de prestar ju-*378i:amento de decir la verdad, afirmó, conociendo su falsedad y ser un liecfio esencial, que Víctor Aguilar, quien aparecía inscrito en el barrio quinto con la edad de veinte y odio años, de color moreno, estaba cumpliendo sentencia por delito grave en el presidio de esta ciudad y solicitó su eliminación dé la lista provisional de inscripciones, siendo verdad que Víctor Aguilar no lia cumplido ni lia estado recluido en el presidio por tal delito grave.
Dictada sentencia condenatoria por delito de perjurio contra el acusado e interpuesto por él el presente recurso de apela-ción, encontramos que entre los errores que alega como funda-mento para la revocación de dicha sentencia y la orden de la corte que le negó un nuevo juicio, expone que la corte inferior cometió error permitiendo que el fiscal hiciera al acusado ape-lante la siguiente pregunta: Cuántas denuncias tiene Ud. por recusaciones?” a pesar de la objeción que a ella hizo el abogado del apelante. Su contestación fué que se le habían leído tres acusaciones.
La declaración del acusado en el juicio se limitó a los mo-tivos que tuvo para recusar a Víctor Aguilar en vista de ciertas investigaciones que dijo había practicado, y al repre-guntarle el Fiscal lo hizo en la forma antés expresada y, a pesar de la objeción del abogado del acusado-, el juez permitió que la contestará.
Sostiene el apelante que tal pregunta se le hizo para des-acreditarlo ante el jurado presentándolo como un hombre men-tiroso e irrespetuoso con la ley y que el hecho de haber sido denunciado no puede ser presentado como prueba. Por su pafte sostiene el Fiscal de esta Corte Suprema en su alegato-que con esa pregunta, se tendía a demostrar el conocimiento del delito y la intención criminal por parte del acusado y que las cortes permiten esa prueba en casos similares para de-mostrar el motivo y plan del delito.
Si bien es cierto que hay excepciones a la regla general' de que cuando un hombre es llevado a un juicio por un delito *379debe ser convicto de él por prueba de que es culpable de tal delito solamente y que no debe permitirse prueba de otros delitos; sin embargo, en el caso presente no tenemos que con-siderar y resolver si la pregunta mencionada está comprendida o nó en la excepción que alega el Fiscal, porque refiriéndose a denuncias lieclias contra el apelante y no siendo una denuncia ni una acusación del Fiscal prueba alguna de culpabilidad, ni siquiera de presunción de culpabilidad, ya que toda persona se reputa inocente de un crimen mientras por sentencia no se declare lo contrario, era claramente inadmisible tal pre-gunta aun para probar lo que sostiene abora el Fiscal que tra-taba de probarse, y convenimos con el apelante en que no tuvo otro objeto que el de desacreditarlo ante el jurado para facilitar de ese modo su condena. Así lo declaramos también en el caso de El Pueblo v. Ramírez de Arellano, (pág. 263.)
Puesto que el caso ba de devolverse para que se celebre un nuevo juicio no es necesario resolver las otras cuestiones que se proponen.
La sentencia y resolución apeladas deben revocarse y con-cederse un nuevo juicio al apelante..

Revocada la sentencia apelada y ordenada la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.